                                     Case 2:20-cv-07142-GW-AS Document 14 Filed 01/29/21 Page 1 of 3 Page ID #:75



                                    1
                                    2
                                    3
                                    4                                                                    JS-6
                                    5
                                    6
                                    7
                                    8
                                                            UNITED STATES DISTRICT COURT
                                    9
                                                          CENTRAL DISTRICT OF CALIFORNIA
                                    10
                                    11
                                         MELISSA MEYER,                           Case No.: CV 20-7142-GW-ASx
633 West Fifth Street, Suite 2800




                                    12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                                            Plaintiff,            ORDER GRANTING STIPULATED
                                    13                                            REQUEST FOR DISMISSAL WITH
                                              vs.                                 PREJUDICE OF DEFENDANT
                                    14                                            ONEMAIN FINANCIAL GROUP,
                                                                                  LLC
                                    15
                                         ONEMAIN FINANCIAL GROUP, LLC
                                    16
                                                            Defendant.
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                                         [PROPOSED] ORDER
                                     Case 2:20-cv-07142-GW-AS Document 14 Filed 01/29/21 Page 2 of 3 Page ID #:76



                                    1          Pursuant to the stipulation of the Plaintiff MELISSA MEYER (“Plaintiff”) and
                                    2    Defendant ONEMAIN FINANCIAL GROUP, LLC (“Defendant”), Defendant is
                                    3    dismissed with prejudice and each party shall bear its own attorneys’ fees and costs.
                                    4
                                    5          IT IS SO ORDERED.
                                    6
                                         DATED: January 29, 2021
                                    7                                           HON. GEORGE H. WU
                                    8                                           UNITED STATES DISTRICT JUDGE

                                    9
                                    10
                                    11
633 West Fifth Street, Suite 2800




                                    12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                                          [PROPOSED] ORDER
                                     Case 2:20-cv-07142-GW-AS Document 14 Filed 01/29/21 Page 3 of 3 Page ID #:77



                                    1                               CERTIFICATE OF SERVICE
                                    2          I certify that on January 29, 2021, a copy of the foregoing was filed and served
                                    3    electronically in the ECF system. Notice of this filing will be sent to the parties of
                                    4    record by operation of the Court’s electronic filing system as described below. Parties
                                    5    may access this filing through the Court’s system.
                                    6
                                    7          DATED: January 29, 2021
                                                                                 YU MOHANDESI LLP
                                    8
                                    9                                            By: /s/ Tamar G. Ellyin
                                                                                    Tamar G. Ellyin
                                    10                                              Attorneys for Defendant
                                                                                    OneMain Financial Group, LLC
                                    11
633 West Fifth Street, Suite 2800




                                    12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                  1
                                                                        CERTIFICATE OF SERVICE
